Name: COMMISSION REGULATION (EEC) No 1446/93 of 11 June 1993 fixing the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: plant product;  food technology;  civil law;  prices
 Date Published: nan

 No L 142/34 Official Journal of the European Communities 12. 6. 93 COMMISSION REGULATION (EEC) No 1446/93 of 11 June 1993 fixing the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof for the 1993/94 marketing year HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 marketing year the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 shall be as follows : minimum price : ECU 14,08/100 kg net. The minimum price shall refer to products ex-producers' packaging stations. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1 199/90 (2), and in particular Article 3 thereof, Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is fixed, as from the 1991 /92 marketing year at 105 % of the average withdrawal price calculated in accordance with the first indent of Article 18 ( 1 ) (a) of Council Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 638/93 (4) ; whereas the minimum price must be fixed on the basis of the basic and buying-in prices fixed by Council Regulation (EEC) No 1289/93 (5) and reduced by Commission Regulation (EEC) No 1333/93 (6); Whereas, pursuant to Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the difference between the minimum purchase price referred to in Article 1 of that Regulation and the prices obtained for the raw material in producer third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 For the 1993/94 marketing year the financial compensa ­ tion referred to in Article 2 of Regulation (EEC) No 1 035/77 shall be as follows : financial compensation : ECU 9,77/100 kg net. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 125, 19 . 5 . 1977, p. 3 . (2) OJ No L 119, 11 . 5 . 1990, p . 61 . (3) OJ No L 118, 20. 5 . 1972, p . 1 . (4) OJ No L 69, 20 . 3. 1993, p. 7. 0 OJ No L 132, 29. 5 . 1993, p. 3. V) OJ No L 132, 29. 5. 1993, p . 117.